

EXHIBIT 10.2


TIME-BASED RESTRICTED STOCK AGREEMENT




THIS TIME-BASED RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective
as of the _____ day of _____, _____, between Christopher & Banks Corporation, a
Delaware corporation (the “Company”), and _____ (“Employee”).


1.    Award.


(a)    Shares. Pursuant to the Second Amended and Restated Christopher & Banks
Corporation 2005 Stock Incentive Plan (the “Plan”), _____ shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.01 per share
(“Common Stock”), shall be issued as hereinafter provided in Employee’s name
subject to certain restrictions thereon.


(b)    Issuance of Restricted Shares. The Restricted Shares shall be issued upon
execution hereof by Employee and upon satisfaction of the conditions of this
Agreement.


(c)    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.


2.    Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:


(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined). In the event of termination of Employee’s employment with
the Company or employing subsidiary for any reason other than (i) death or (ii)
disability, as defined below, or except as otherwise provided in the last
sentence of subsection (b) of this Section 2, Employee shall, for no
consideration, immediately forfeit to the Company all Restricted Shares to the
extent then subject to the Forfeiture Restrictions. The prohibition against
transfer and the obligation to forfeit and surrender Restricted Shares to the
Company upon termination of employment are herein referred to as the “Forfeiture
Restrictions.” The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Shares. For purposes of this Agreement,
“disability” shall mean any physical or mental condition which would qualify
Employee for a disability benefit under any long-term disability plan then
maintained by the Company or the employing subsidiary.


1






--------------------------------------------------------------------------------



        
(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Restricted Shares in accordance with the following schedule, provided
that Employee has been continuously employed by the Company (or any subsidiary
of the Company) from the date of this Agreement through the lapse date:






Lapse Date or Dates
 
Number of
Restricted Shares as to Which Forfeiture Restrictions Lapse on Such Dates
 
 
 
First Year Anniversary
 
_____
Second Year Anniversary
 
_____
Third Year Anniversary
 
_____



Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a Change in
Control (as such term is defined in Section 10 of the Plan), or (ii) the date
Employee’s employment with the Company is terminated by reason of death or
disability, as defined above. In the event Employee’s employment is terminated
for any other reason, the Company’s Compensation Committee which administers the
Plan (the “Committee”) may, in the Committee’s sole discretion, approve the
lapse of Forfeiture Restrictions as to any or all Restricted Shares still
subject to such restrictions, such lapse to be effective on the date of such
approval or Employee’s termination date, if later.


(c)    Issuance and Custody of Certificates. The Company shall cause the
Restricted Shares to be issued in Employee’s name, either by book-entry
registration or issuance of a stock certificate or certificates, pursuant to
which Employee shall have voting rights and shall be entitled to receive any
dividends paid by the Company. Employees shall forfeit such voting and dividend
rights at such time, if at all, as the Restricted Shares are forfeited pursuant
to the provisions of this Agreement. The Restricted Shares shall be restricted
from transfer and shall be subject to an appropriate stop-transfer order. If any
certificate is issued, the certificate shall bear a legend evidencing the nature
of the Restricted Shares, and the Company may cause the certificate to be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Company as a depository for safekeeping
until the forfeiture occurs or the Forfeiture Restrictions lapse pursuant to the
terms of the Plan and this Agreement. If a certificate is issued, upon request
of the Committee or its delegate, Employee shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Shares then subject to the
Forfeiture Restrictions.




2
            




--------------------------------------------------------------------------------



Upon the lapse of the Forfeiture Restrictions without forfeiture, and following
payment of the applicable withholding taxes pursuant to Section 3 hereof, the
Company shall cause the shares upon which Forfeiture Restrictions lapsed (less
any shares withheld to pay taxes), free of the restrictions and/or legend
described above, to be delivered, either by book-entry registration or in the
form of a certificate or certificates, registered in Employee’s name.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law. The Company shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange. In addition, the grant of the Restricted Shares
and the delivery of any shares of Common Stock pursuant to this Agreement are
subject to any clawback policies the Company may adopt in compliance with the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, Section 10D
of the Securities Exchange Act of 1934 and any applicable rules and regulations
of the Securities and Exchange Commission.


3.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Restricted Shares, by (i) delivering cash, a check
(bank check, certified check or personal check) or a money order payable to the
Company, (ii) having the Company withhold a portion of the Restricted Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, (iii) delivering to the Company shares of Common Stock held by Employee
for more than six (6) months (or such period as the Committee may deem
appropriate for accounting purposes or otherwise) having a Fair Market Value
equal to the amount of such taxes, or (iv) a combination of the methods
described above, as approved by the Committee. If the number of shares of Common
Stock to be delivered to Employee is not a whole number, then the number of
shares of Common Stock shall be rounded down to the nearest whole number.
Employee’s election regarding satisfaction of withholding obligations must be
made on or before the date that the amount of tax to be withheld is determined.


4.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ the
Employee, and this Agreement shall not affect in any way the right of the
Company or any of its subsidiaries to terminate the employment






3




--------------------------------------------------------------------------------





of the Employee. For purposes of this Agreement, Employee shall be considered to
be in the employment of the Company as long as Employee remains an employee of
either the Company, any successor corporation or a parent or subsidiary
corporation of the Company or any successor corporation. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.


5.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Shares.


6.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.


7.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.
CHRISTOPHER & BANKS CORPORATION
 
 
By:
 
 
 
Title:
 
 
 
EMPLOYEE
 
 
Signed:
 













(This space intentionally left blank.)
 
*********

4




--------------------------------------------------------------------------------



Please Check the Appropriate Item (One of the lines must be checked):


___    I do not desire the alternative tax treatment provided for in the
Internal Revenue Code Section 83(b). I understand this means the restricted
stock becomes taxable to me if and when it vests based on its fair market value
at the time of vesting.


___    I do desire the alternative tax treatment provided for in Internal
Revenue Code Section 83(b) and desire that forms for such purpose be forwarded
to me. I understand this means that I am electing to include the entire
restricted stock award as taxable income as of the date of grant at the award’s
fair market value on the date of grant, even if I do not receive some or any of
the shares to which the award relates. I also understand I need to file this
election with the IRS within 30 days of the date of grant.




* I acknowledge that the Company has urged me to consult with a tax consultant
or advisor of my choice before the above block is checked.


Please furnish the following information for shareholder records:




 
 
(Given name and middle initial must social Security Number be used for stock
registry)
 
Social Security Number
 
 
 
Address (Street)
 
Birth Date
Month/Day/Year
 
 
 
Month/Day/Year
 
Day phone number
 
 


Address (Zip Code)
 
United States Citizen: Yes___ No___











PROMPTLY NOTIFY THIS OFFICE OF ANY CHANGE IN ADDRESS.


5


